Case: 1:19-cv-00077-TSB-MRM Doc #: 20 Filed: 06/08/20 Page: 1 of 9 PAGEID #: 1418




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                    WESTERN DIVISION AT CINCINNATI

GREG SUMMERLIN,

                        Petitioner,              :   Case No. 1:19-cv-77

        - vs -                                       District Judge Timothy S. Black
                                                     Magistrate Judge Michael R. Merz


BRANDESHAWN HARRIS, Warden,
Trumbull Correctional Institution,
                                                 :
                        Respondent.


          SUPPLEMENTAL REPORT AND RECOMMENDATIONS


        This habeas corpus case is before the Court on Petitioner’s Objections (ECF No. 17) and

Petitioner’s Motion for a Certificate of Appealability (ECF No. 18). Judge Black has recommitted

the case for reconsideration in light of these two filings (ECF No. 19).

        On May 19, 2020, the Magistrate Judge filed a Report and Recommendations (ECF No.

16) which recommended that the Petition be dismissed with prejudice and that the Court deny

Petitioner a certificate of appealability.



Ground One: Denial of Request to Change Counsel



        In his First Ground for Relief, Petitioner claims the trial court denied him his right to

change counsel. The Report noted this was a request on the morning of trial with a jury waiting

to discharge appointed counsel and replace them with new appointed counsel. Summerlin’s reason


                                                 1
Case: 1:19-cv-00077-TSB-MRM Doc #: 20 Filed: 06/08/20 Page: 2 of 9 PAGEID #: 1419




for seeking replacement was that his attorneys would not give him that portion of discovery marked

for counsel only. Sixteen months earlier the trial court had granted an identical oral motion to

change counsel, but advised Summerlin his new attorneys would also not be able to give him the

restricted discovery. Given these facts, the Report concluded the First District’s overruling of the

analogous assignment of error was entitled to AEDPA deference.

        The Objections essentially repeat the arguments Petitioner made before the Report was

filed and do not require additional analysis.



Ground Two: Improper Limit on Cross Examination in Violation of the Confrontation Clause



        In his Second Ground for Relief, Summerlin asserts the trial judge improperly limited his

counsels’ cross examination of a state’s witness. The State introduced the hearsay statements of Allen

Grace through the testimony of the uncle of one of the victims. The trial judge then prohibited

Summerlin from impeaching Grace through cross-examination of the testifying witness about Grace’s

criminal record.

        The Report concluded this claim was barred for lack of fair presentation because Summerlin

did not argue it as a Confrontation Clause claim to the First District. In the Objections, Summerlin

reargues the Confrontation Clause claim, but makes no reference to the lack of fair presentation finding

in the Report. 1 Summerlin had what appears to be a good Confrontation Clause claim here, but never

objected on that basis in the trial court and did not argue on that basis in the First District.

        The Magistrate Judge again concludes the Confrontation Clause claim in Ground Two is

procedurally defaulted for lack of fair presentation in the state courts.


1
  The Objections argue the Confrontation Clause claim under the heading “D. Sumerlin’s [sic]
right to confrontation, a fair trial and due process of law was violated” without referring to the
fact that this claim in the Petition is made in Ground Two. (ECF No. 17, PageID 1404-06.)
                                                     2
Case: 1:19-cv-00077-TSB-MRM Doc #: 20 Filed: 06/08/20 Page: 3 of 9 PAGEID #: 1420




Ground Three: Ineffective Assistance of Trial Counsel



       In his Third Ground for Relief, Summerlin argues he received ineffective assistance of trial

counsel when his trial attorney (1) failed to object to the prosecutor’s statements in closing, and

(2) failed to object to statements admitted in violation of the Confrontation Clause (Reply, ECF

No. 13, PageID 1354-57.



Sub-claim One: Failure to Object to Prosecutor’s Comments in Closing



       Summerlin presented no evidence in defense at trial. At the beginning of his closing

argument, defense counsel told the jury they had only heard one side of the story. In response, the

prosecutor told the jury that the State had done nothing to prevent the defense from presenting

evidence. On direct appeal Summerlin argued his lawyer provided ineffective assistance of trial

counsel by making the comment in the first place. When he came to this Court, Summerlin turned

this into a claim the prosecutor was commenting on Summerlin’s failure to testify.

       The Report found Sub-claim One procedurally defaulted because never presented to the

First District.    Alternatively, the Report found Sub-Claim One without merit because the

prosecutor’s comment was a fair reply to the implication from defense counsel’s comment that the

State had prevented Summerlin from presenting a defense. Summerlin objects:

                  The prosecutor’s response unfairly shifted the burden of proof to
                  Summerlin. Essentially, the state argued that if Summerlin could
                  have defended himself he would have. This is devastating to
                  Summerlin’s Fifth Amendment rights. These arguments were
                  invited and not objected to by defense counsel, which patently
                  impacted the outcome of this case and the fairness of the trial.

(Objections, ECF No. 17, PageID 1402). This objection ignores the fact that the prosecutor


                                                 3
Case: 1:19-cv-00077-TSB-MRM Doc #: 20 Filed: 06/08/20 Page: 4 of 9 PAGEID #: 1421




nowhere said anything about Summerlin’s not testifying. In the Magistrate Judge’s opinion, the

prosecutor’s comment was a fair response to defense counsel’s comment. That is the way the First

District read it and Petitioner has not shown that reading is objectively unreasonable.



Sub-claim Two: Failure to Make Confrontation Clause Objection


       In his second sub-claim of ineffective assistance of trial counsel, Summerlin argues his counsel

provided ineffective assistance of trial counsel when he did not object on Confrontation Clause grounds

to the trial court’s admission of hearsay statements by Allen Grace.

       Without analyzing the deficient performance prong of Strickland v. Washington, 466 U.S.

668 (1984), the First District found that trial counsel’s failure to object was not prejudicial because

the jury heard the testimony of eyewitness and shooting victim Walker to all the facts necessary

for conviction.

       The Objections label the failure to object “devastating” because it corroborated Walker’s

testimony. Not really. Grace left before the shooting occurred. He confirmed that Summerlin’s

nickname was Joker and that Summerlin was present with a number of people. But the testimony

was clear that Walker knew Summerlin and actually observed the two shootings and heard

Summerlin direct Huffaker to shoot. Once Walker survived the shooting. Summerlin’s cahnces of

winning on the theory that he was not even there were slim. In any event, the First District’s

determination of lack of prejudice is not an unreasonable determination of the facts on the basis of

the evidence presented. See 28 U.S.C. § 2254(d)(2).




                                                  4
Case: 1:19-cv-00077-TSB-MRM Doc #: 20 Filed: 06/08/20 Page: 5 of 9 PAGEID #: 1422




Ground Four: Improper Jury Instruction on Flight



        In his Fourth Ground for Relief, Summerlin complains that the trial judge’s instruction that the

jury could infer consciousness of guilt from his flight from the crime scene deprived him of due process

and a fair trial because it “improperly shifted the burden [to Summerlin]to offer an explanation of his

whereabouts.”

        The Report rejected the Warden’s procedural default defense on this claim, but found the

claimed error did not rise to the level of a constitutional deprivation and therefore was without merit.

In his Objections Summerlin cites no Supreme Court precedent establishing that giving a light

instruction in circumstances like those in this case violates due process. The instruction did not create

a mandatory presumption of consciousness of guilt upon proof of flight, but merely allowed the jury

to make the inference. Contrary to Summerlin’s claim, it did not shift the burden of proof to him. It

merely gave the jury a permissible inference which Summerlin was free to attempt to rebut. Of course,

he did not make the attempt, either by how own testimony or that of others.


Ground Five: Insufficient Evidence of Attempted Aggravated Murder


        In his Fifth Ground for Relief, Summerlin asserts there was insufficient evidence to convict

him of the attempted aggravated murder of Walker. The Report found the First District applied the

correct federal standard from Jackson v. Virginia, 443 U.S. 307 (1979), and that its application was

not objectively unreasonable.

        The Objections merely restate the argument previously made by Summerlin and do not require

additional analysis.




                                                   5
Case: 1:19-cv-00077-TSB-MRM Doc #: 20 Filed: 06/08/20 Page: 6 of 9 PAGEID #: 1423




Ground Six: Improper Admission of Evidence


         In his Sixth Ground for Relief, Summerlin argues the trial court denied him a fair trial and due

process of law by improperly admitting evidence. The supposedly irrelevant evidence was two pictures

from Summerlin’s Facebook page, each of which showed him with a gun in his waistband and one of

which showed him in the company of Priest Huffaker who was also armed (Reply, ECF No. 13, PageID

1364).

         Summerlin attacked admission of these photographs as “other bad acts” character evidence,

but the First District found a nexus to the case in that they showed his connection to Huffaker. The

Report recommended denying Ground six on this basis and on the further basis that the Supreme Court

has never found admission of other bad acts character evidence violates the Constitution.

         The Objections merely restate the other bad acts arguments and cite no Supreme Court

authority to rebut the Report’s conclusion. No further analysis is needed on Ground Six.


Motion for Certificate of Appealability



         In the Report, the Magistrate Judge recommended denying a certificate of appealability in

this case (Report, ECF No. 16, PageID 1393). Summerlin has now moved separately for the

issuance of a certificate (ECF No. 18).

         As Summerlin’s counsel correctly notes, a district court is obliged by Rule 11 of the Rules

Governing § 2254 Cases to grant or deny a certificate of appealability when its enter final judgment

denying relief in a habeas corpus case.

         Summerlin seeks a certificate of appealability on all six grounds for relief pleaded in the

Petition. Id. at PageID 1413-15). In stating the standard for issuance of a certificate, Summerlin



                                                    6
Case: 1:19-cv-00077-TSB-MRM Doc #: 20 Filed: 06/08/20 Page: 7 of 9 PAGEID #: 1424




relies on Jennings v. Woodford, 290 F.3d 1006 (9th Cir. 2002), asserting the Ninth Circuit held a

certificate must issue a certificate of appealability must issue if any of the following apply: (1) the

issues are debatable among reasonable jurists; (2) another court could resolve the issues

differently; or (3) the questions raised are adequate enough to encourage the petitioner to proceed

further. Additionally, Summerlin asserts, “The court must resolve doubts about the propriety of a

certificate of appealability in the petitioner’s favor.” Id. quoting Jennings, 290 F.3d at 1025.

       To obtain a certificate of appealability, a petitioner must show at least that jurists of reason

would find it debatable whether the petition states a valid claim of denial of a constitutional right.

Slack v. McDaniel, 529 U.S. 473, 484 (2000). That is, it must find that reasonable jurists would

find the district court’s assessment of the petitioner’s constitutional claims debatable or wrong or

that they warrant encouragement to proceed further. Banks v. Dretke, 540 U.S. 668, 705 (2004);

Miller-El v. Cockrell, 537 U.S. 322, 336 (2003); Dufresne v. Palmer, 876 F.3d 248 (6th Cir. 2017).

Issuance of blanket grants or denials of certificates of appealability such as Petitioner has requested

here is error Porterfield v. Bell, 258 F.3d 484(6th Cir. 2001); Murphy v. Ohio, 263 F.3d 466 (6th

Cir. 2001).

       The Sixth Circuit recently elaborated on the standard for deciding an appealability motion:

               In short, a court should not grant a certificate without some
               substantial reason to think that the denial of relief might be incorrect.
               Crucially, in applying this standard, a court must consider not only
               the merits of the underlying constitutional claim but also any
               procedural barriers to relief. Buck v. Davis, 137 S. Ct. 759, 777, 197
               L. Ed. 2d 1 (2017); Slack [v. McDaniel], 529 U.S. at 484-85; see
               also Dufresne v. Palmer, 876 F.3d 248, 254 (6th Cir. 2017). To put
               it simply, a claim does not merit a certificate unless every
               independent reason to deny the claim is reasonably debatable.

Moody v. United States, ___ F.3d ___, 2020 U.S. App. LEXIS 14463 (6th Cir. May 6, 2020).

               [T]he standards for a certificate are no mere technicality. Quite the
               contrary. By authorizing extra appeals, improper certificates add to

                                                  7
Case: 1:19-cv-00077-TSB-MRM Doc #: 20 Filed: 06/08/20 Page: 8 of 9 PAGEID #: 1425




               the "profound societal costs" of habeas litigation while sapping
               limited public resources. Calderon v. Thompson, 523 U.S. 538, 554,
               118 S. Ct. 1489, 140 L. Ed. 2d 728 (1998) (quoting Smith v. Murray,
               477 U.S. 527, 539, 106 S. Ct. 2661, 91 L. Ed. 2d 434 (1986)). For
               one, they divert our time and attention from the cases Congress
               actually meant us to hear, often leading us to appoint counsel and
               schedule argument in cases that we later find to be insubstantial. For
               another, they require state and federal government attorneys to
               devote their time and attention to defending appeals that should
               never have existed. Plus, they may even harm those habeas
               petitioners whose claims really do merit an appeal because it could
               "prejudice the occasional meritorious [claim] to be buried in a flood
               of worthless ones." Brown v. Allen, 344 U.S. 443, 537, 73 S. Ct. 397,
               97 L. Ed. 469 (1953) (Jackson, J., concurring). In short, it's critical
               that courts follow the rules Congress set.

Id. at *15-16 (6th Cir. May 6, 2020).

       Having asserted that the controlling standard is one from the Ninth Circuit, Summerlin

proceeds to assert, in completely conclusory fashion, that he “has raised meritorious issues making

a substantial showing of a denial of constitutional rights upon which reasonable jurists could

disagree.” To the contrary, he has not cited any reasonable jurist who actually disagrees with any

of the conclusions in the Report.




Conclusion



       Having reconsidered the case in light of the Objections, the Magistrate Judge again

concludes that the Petition should be dismissed with prejudice. Because Petitioner has not

demonstrated that any reasonable jurist would disagree with this conclusion, it is also

recommended that Petitioner be denied a certificate of appealability and that the Court certify to

the Sixth Circuit that any appeal would be objectively frivolous and should not be permitted to



                                                 8
Case: 1:19-cv-00077-TSB-MRM Doc #: 20 Filed: 06/08/20 Page: 9 of 9 PAGEID #: 1426




proceed in forma pauperis.



June 8, 2020.

                                                           s/ Michael R. Merz
                                                          United States Magistrate Judge




                             NOTICE REGARDING OBJECTIONS



Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
proposed findings and recommendations within fourteen days after being served with this Report
and Recommendations. Such objections shall specify the portions of the Report objected to and
shall be accompanied by a memorandum of law in support of the objections. A party may respond
to another party’s objections within fourteen days after being served with a copy thereof. Failure
to make objections in accordance with this procedure may forfeit rights on appeal.




                                                9
